Citation Nr: 1211529	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-37 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from April 1965 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2004 and November 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
 
The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2008 the Veteran sent a letter to VA withdrawing his appeal for entitlement to service connection for a left shoulder disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for a left shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In a July 2008 letter the Veteran withdrew his appeal for service connection for a left shoulder disability.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for service connection for a left shoulder disability is dismissed.


ORDER

The appeal for service connection for a left shoulder disability is dismissed.


REMAND

In a February 2012 informal hearing presentation the Veteran's representative asserted that the Veteran's diabetes mellitus disability had increased in severity since the most recent VA diabetes examination for rating purposes which was performed in August 2007.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his diabetes mellitus. 

In February 2012 the Veteran submitted additional private medical evidence in support of his claim.  He did not waive RO review of this evidence.  Accordingly, the newly submitted evidence must be reviewed by the RO and a supplemental statement of the case issued.  38 C.F.R. § 19.31 (2011). 

The Veteran's updated VA medical records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from October 2011 to the present.

2.  Thereafter, afford the Veteran a VA medical examination to determine the severity and manifestations of his diabetes mellitus.  The examiner should comment on all pertinent pathology found.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.  In addition, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner should also note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetic care provider.

3.  After completion of the above, review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case which shows review of all evidence received since the October 2011 supplemental statement of the case, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


